DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 10/25/2022. The examiner acknowledges the amendments to claims 1, 6 – 10, 12, and 14. Claim 2 – 5 and 11 are cancelled. Claims 1, 6 – 10, and 12 - 14 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 2, filed 10/25/2022, with respect to the objection to the specification, objections to claims 2, 9, and 12, USC 112(b) rejections of claims 6, 8, 12, and 14 have been fully considered and are persuasive.  The objection to the specification, objections to claims 2, 9, and 12, USC 112(b) rejections of claims 6, 8, 12, and 14 have been withdrawn. 
Applicant's arguments filed 10/25/2022 with respect to the USC 112(b) rejection of claim 9 have been fully considered but they are not persuasive. It is unclear how the expandable materials can be the same as the liquid absorbing materials when the liquid absorbing materials are described as disposed uniformly while the expandable materials are disposed at sides of piston rings so that they push the piston rings in opposite directions in claim 1 from which claim 9 depends. 

Claim Objections
Claim 1 objected to because of the following informalities: Claim 1 comprises several grammatical errors which require correction:
In line 9 of the claim, “configured to absorbing” should be changed to “configured to absorb.”
In line 12 of the claim, “one piston ring near each of the half dome” should be changed to “one piston ring is positioned near each of the half dome.”
In line 13 of the claim, “one piston ring is position between the two half dome shaped ends and at the longitudinal body” should be changed to “one piston ring is positioned between the two half dome shaped ends and along the longitudinal body.”
In line 16 of the claim, “its outer wall against inner wall of the enclosure” should be changed to “its outer wall against an inner wall of the enclosure.”
In line 18 of the claim, “holes, configured to expand” should be changed to “holes and are configured to expand.”
In line 19 of the claim, “for two piston rings near the two ends, expandable materials pushes respective piston rings to opposite directions” should be changed to “for the piston rings near the two ends, the expandable materials are configured to push respective piston rings in opposite directions.
Claim 5 is objected to because it has been completely crossed out, but its claim status is “Currently Amended.” Please change to “Cancelled.”
Claim 6 is objected to because “or inner wall of the enclosure” should be changed to “or the inner wall of the enclosure.”
Applicant is advised that should claims 6 and 7 be found allowable, claims 6 and 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Preferably claim 6 should be deleted because claim 7 is in slightly better form.
Claim 10 is objected to because “wherein gastrointestinal liquid biopsy sampling device” should be changed to “wherein the gastrointestinal liquid biopsy sampling device.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 – 10, and 12 - 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 introduces New Matter, because it has been amended to describe a previously undisclosed embodiment comprising both expandable materials configured to close through holes after expanding and expandable materials configured push piston rings to block the through holes when they expand. These features seem contradictory, as the expandable materials do not appear to be able to expand and close the through holes and push piston rings to block the through holes in the same embodiment.
Claims 6 – 10 and 12 – 14 are rejected for depending from the New Matter of claim 1.
Claim 9 introduces additional New Matter because, in combination with claim 1, it describes a previously undisclosed embodiment wherein the expandable materials, described in claim 1 as being configurable to push the piston rings in opposite directions, are now also the uniformly distributed liquid absorbing material. These features seem contradictory, as the expandable materials can not push the rings in opposite directions and at the same time be uniformly distributed, and Applicant’s originally disclosure does not clear up this apparent discrepancy.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 recites the limitation "the water absorbing material."  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 comprises allowable subject matter comprising a biopsy sampling elliptically-shaped capsule device comprising expandable materials, which are configurable to expand after absorbing a liquid, which are configured to, during expansion, push piston rings disposed at each end of the elliptical capsule to block through-holes in a wall of the capsule to prevent further sampling. The closest prior art of record, US 20200138416 to Shalon (cited in previous Office Action), teaches a piston and an absorbent material in different embodiments, but does not teach absorbent materials configured to push piston rings at two ends of an ellipse.
Claims 6 – 10 and 12 – 14 would be allowable for depending from the allowable subject matter of claim 1, provided all outstanding issues were addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110245611 A1 and US 4481952 A are mentioned because they disclose digestive biopsy capsules that are sealable while in the digestive system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791